Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 06/19/2019 of provisional application No. 62/863,614 is acknowledged as required by 35 U.S.C. 119.

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I: A lifting system 34A having a series of compression springs 36 coupled to and supported by a stand 38 that is mounted to the base 12 of the AWP 10, the compression springs 36 spaced apart from one another and provide a vertical force to the lowermost foldable support members 22A; shown in Fig. 3.
Species II: A lifting system 34B having a leaf spring 44 mounted to the base 12 and configured to extend convexly and upwardly away from the base 12 of the AWP 10, the leaf spring provide a biasing force to the lowermost foldable support members 22A; shown in Fig. 4.
Species III: A lifting system 34C having a compression spring 46 positioned in series with the actuator 28. The compression spring 46 can be received around the piston 30 and configured to act on the retractable lifting mechanism 18 when the piston 30 is positioned within the housing 32 in the fully-retracted position; shown in Fig. 5.
Species IV: A lifting system 34D having torsion springs 48 positioned about each outer pivot pin 26. The torsion springs 48 engage adjacent foldable support members 22 and resist shown in Fig. 6 and claimed in claim 1.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason applies:  (a) the inventions have acquired a separate status in the art in view of their different classification (different biasing mechanisms that are configured to provide an auxiliary lifting force to help push the retractable lifting mechanism and platform away from the base.); (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (I) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal 

During a telephone conversation with Attorney Nicholas J. Zepnick on 01/14/2021 a provisional election was made without traverse to prosecute the invention of Species IV, claims 1 and 10-14.  Affirmation of this election must be made by applicant in replying to this Office action. 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 17, “two adjacent foldable support members” should read --two adjacent linked, 
Claim 1, line 18, “the linked, foldable support members” should read --the two adjacent linked, foldable support members--.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each of the plurality of pivot pins … receive a torsion spring”. Claim 1 earlier recites “a torsion spring positioned around at least one of the plurality of pivot pins”. It is not clear if all of the pivot pins include a torsion spring or at least of the pivot pins include a torsion spring.
Claims 10-14 are rejected due to dependency on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Swartz et al. (US Publication No. 2018/0255919) hereinafter Swartz or, in the alternative, under 35 U.S.C. 103 as obvious over Oberg, E. Jones, F.D. Horton, H.L. Ryffell, H.H.. (2000). Machinery's Handbook (26th Edition) - Torsion Spring Characteristics. Industrial Press. Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt002Q7GR4/machinerys-handbook-26th/torsion-spring-characteristicshereinafter Obreg.
Regarding claim 1, Swartz teaches an aerial work platform (height adjustable device shown in Fig. 11 reproduced and annotated below and Fig. 12), comprising: a base (base); a retractable lifting mechanism having a first end rotatably coupled to the base (at A); a platform (26) coupled to and supported by a second end of the retractable lifting mechanism (at B); an actuator (gas spring 58) rotatably coupled to the retractable lifting mechanism (at C), the actuator having a piston (gas spring piston 62) received within a housing (gas spring cylinder 60) and movable between a stowed position extending outward from the housing a first distance and a deployed position extending outward from the housing a second distance greater than the first distance (par. 0060: extend and retract; compare Figs. 11 and 12), the piston engaging and forcing the retractable lifting mechanism away from the base to lift the platform away from the base in the deployed position (Fig. 11); and a spring biasing the retractable lifting mechanism away from the base and providing a variable biasing force to the retractable lifting mechanism that increases as the piston approaches the stowed position (Fig. 12), wherein the retractable lifting mechanism is a scissor lift structure comprising a series of linked, foldable support members rotatably coupled to one another (at scissor joints 34A and 34B) using a plurality of pivot pins, and the spring is a torsion spring (par. 0061: energy storage members 68 can be torsion spring; par. 0061: to aid or counteract torque related forces at the joints … to assist a weight counterbalance; par. 0078: to supplement the lift force) positioned around at least one of the plurality of pivot pins to bias two adjacent foldable support members outwardly away from one another around the at least one pivot pin, wherein each of the plurality of pivot pins coupling the linked, foldable support members together receive a torsion spring that biases foldable support members coupled to the pivot pins away from one another. (par. 0061: at one or both of the first and second scissor joints; par. 0072: first and second torsion spring 70A, 70B can be used to assist weight counterbalance for raising, lowering, or supporting the work surface 26). Note that it is known as evidenced by Obreg in a torsion spring, biasing force (torsional force) increases by increasing rotation of ends of the spring towards each other; see pages 315-325).

    PNG
    media_image1.png
    673
    727
    media_image1.png
    Greyscale

Regarding claim 10, Swartz teaches torsion springs used to supplement the lift force (par. 0077) and assist the weight counterbalance (par. 0078) and when the height adjustable device is raised or lowered, the second energy storage member 68 can create a counterbalancing force (par. 0061). Swartz teaches the actuator (gas spring 58) when gas spring is unlocked raising and lowering of the adjustable device in conducted (see par. 0066 and 0078). Therefore it is the actuator (gas spring) that lifts or lowers the device and the torsion springs provide supplementary assist and as shown in Fig. 12 in the stowed position the retractable lifting mechanism rests on the base when the actuator (gas spring) is in locked position. Swartz further teaches energy storage members (torsion springs) can be designed/calibrated to provide either a stronger or weaker biasing forces for raising or lowering the height adjustable device (par. 0070).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Polins et al. (US Publication No. 2008/0224107) hereinafter Polins in view of Swartz
Regarding claim 1, Polins teaches an aerial work platform (abstract: lifting device), comprising: a base (base plate 21); a retractable lifting mechanism (first 12, second 14 and third 16 tiers) having a first end (lower end) rotatably coupled to the base (par. 0062: The inner leg weldment 22 is pivotally coupled to the base 18); a platform (bolster 20) coupled to and supported by a second end (upper end) of the retractable lifting mechanism; an actuator (hydraulic actuator 62) rotatably coupled (from two ends A, B as best shown in reproduced and annotated Fig. 2 below) to the retractable lifting mechanism, the actuator having a piston (par. 0080: rod 68) received within a housing (par. 0080: cylinder 66) and movable between a stowed position extending outward from the housing a first distance and a deployed position extending outward from the housing a second distance greater than the first distance (see retracted position and extended position in par. 0009; also see extended position in Fig. 1 and retracted position in Figs. 3A-3C), the piston engaging and forcing the retractable lifting mechanism away from the base to lift the platform away from the base in the deployed position (extended position shown in Fig. 1; par. 0080: hydraulic actuator 62 actuates the lifting device 10 between its extended and retracted positions); and a spring biasing the retractable lifting mechanism away from the base and providing a variable biasing force to the retractable lifting mechanism that increases as the piston approaches the stowed position, wherein the retractable lifting mechanism is a scissor lift structure comprising a series of linked, foldable support members rotatably coupled to one another using a plurality of pivot pins (support members and pivot pins best shown in Fig. 2),wherein each of the plurality of pivot pins coupling the linked, foldable support members together; but Polins does not teach torsion springs around the pivot pins to bias foldable support members coupled to the pivot pins away from one another.

    PNG
    media_image2.png
    837
    902
    media_image2.png
    Greyscale

Swartz teaches a height adjustable device with a constant lifting force throughout a vertical height adjustment range (par. 0009) having a base (36), a retractable lifting mechanism (30) with a scissor lift structure having a series of linked, foldable support members (32A, 32B) rotatably coupled to one another using a plurality of pivot pins (scissor joints 34A, 34B), a platform (26), an acutuator (locking gas spring 58), a torsion spring (par. 0061: energy storage members 68 can be torsion spring; par. 0061: to aid or counteract torque related forces at the joints … to assist a weight counterbalance; par. 0078: to supplement the lift force) positioned around at least one of the plurality of pivot pins to bias two adjacent foldable support members outwardly away from one another (par. 0061: at one or both of the first and second scissor joints; par. 0072: first and second torsion spring 70A, 70B can be used to assist weight counterbalance for raising, lowering, or supporting the work surface 26). see pages 315-325).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Swartz in lifting device of Polins and add torsional springs to at least one of the hinges of Polins to assist weight counterbalance for raising, lowering, or supporting the work surface as set forth in Swartz.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz and evidenced by Obreg.
Regarding claims 11-14, Swartz teaches energy storage members (torsion springs) can be designed/calibrated to provide either a stronger or weaker biasing forces for raising or lowering the height adjustable device (par. 0070) and Obreg teaches torsion spring designs for reaching a specific torsional force at a specific rotation angle of the spring ends. Therefore would have been obvious to one having ordinary skill in the art to design the torsion springs to have a specific torsional force at a specific rotation angle depending on the needs of the lifting device and the objects to be lifted.It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Jones (US Patent No. 9,862,333) teaches a set of compression springs 60, 62 each connected to a scissor arm 48 and 58 to support and automatically raise and lower the container (see par. 25 and Fig. 3).Simnacher (US patent No. 7,182,177) teaches spring 154 to urge the scissors 106 and 108 toward each Graetz (US Patent No. 5,833,198) and Sakakibara (US Patent No. 5,632,209) teach helical compression springs force the scissor lifts to extended position.Liu (US Publication No. 2019/0280407) teaches spring 170 forces the lifting device to stowed position. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Examiner, Art Unit 3723